Citation Nr: 1404388	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-27 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for cervical spine arthritis and degenerative disc disease, evaluated as 10 percent disabling prior to February 23, 2011, and as 20 percent from that date. 

2.  Entitlement to an increased rating for left foot plantar fasciitis with degenerative joint disease, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1974, September 1978 to April 1984, June 1985 to November 1993, February 2003 to June 2004, and June 2007 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2011, the RO increased the Veteran's rating for his service-connected cervical spine disability from 10 to 20 percent, effective from February 23, 2011 (the date that the Veteran underwent a VA examination that reflected increased severity of the disability).  Since the increase does not date back to the receipt of the original claim, there are two distinct time periods to be considered for this disability.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to February 23, 2011, the Veteran had forward flexion of his cervical spine to greater than 30 degrees; the combined range of motion of his cervical spine was greater than 170 degrees; and there was not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran did not have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks in the past 12 months or related bowel or bladder impairment or upper extremity neuropathy.  

2.  From February 23, 2011, the Veteran does not have forward flexion of his cervical spine limited to 15 degrees or less; or ankylosis of the entire cervical spine.  Nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months; or related bowel or bladder impairment or upper extremity neuropathy.  

3.  The Veteran does not have or nearly approximate a moderately severe left foot injury.

4.  The hearing loss in Veteran's ears is no worse than Level I for each ear as per Table VI of the VA schedule of ratings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for cervical spine arthritis and degenerative disc disease prior to February 23, 2011, and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left foot plantar fasciitis with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5284 (2013).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008). 

The RO received the Veteran's claims under the Benefits Delivery at Discharge (BDD) program in November 2008.  The application for benefits under the BDD program contained notice that meets the requirements.  The Veteran received additional notice from the RO in August 2009 and the claim was subsequently readjudicated in a May 2011 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.  

VA has obtained service and VA treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in 2008, 2010, and 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they contain all information necessary to decide the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Cervical spine

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

To obtain a 20 percent rating prior to February 23, 2011 for cervical spine disability under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show that forward flexion of the Veteran's cervical spine was limited to 30 degrees or less or that the combined range of motion of his cervical spine was 170 degrees or less or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On VA examination in December 2008, the Veteran complained of pain in his neck 6 times per day, at a level of 8 on a scale of 1 to 10.  Cervical spine flexion and extension were to 45 degrees.  Right lateral flexion was to 20 degrees with pain occurring at 20 degrees, and left lateral flexion was to 30 degrees with pain occurring at that point.  Right and left rotation were to 60 and 30 degrees, respectively.  There was no evidence of muscle spasm.  Moreover, joint function of the spine was only limited by pain after repetitive use.  It was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  On VA examination in December 2010, the Veteran complained of neck pain with moderate flare ups weekly that would last for hours and cause difficulty in moving.  However, the Veteran's posture and head position were normal, his cervical spine flexion and extension were to 40 degrees, left and right lateral flexion were to 30 and 35 degrees, respectively, left and right lateral rotation were each to 50 degrees, and there was objective evidence of pain on active range of motion, but there was no objective evidence of pain following repetitive motion or any additional limitations after 3 repetitions of range of motion.  Accordingly, the Board concludes that even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the criteria mentioned above from the General Formula are not met prior to February 23, 2011.  Functional impairment warranting more than a 10 percent rating is not shown. 

To obtain a 20 percent rating prior to February 23, 2011 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks in the past 12 months.  Separate ratings could be assigned for related neurologic abnormality.  On VA examination in December 2008, the Veteran indicated that his condition had not resulted in any incapacitation, and that he did not have any loss of bowel or bladder control.  No upper extremity neuropathy was claimed or found and the examiner indicated that there were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  Additionally, neurological evaluation revealed normal motor and sensory function in the upper extremities.  On VA examination in December 2010, the examiner reviewed treatment records and examined the Veteran and indicated that there were no incapacitating episodes and that his detailed motor examination and muscle tone were normal with no atrophy.  Accordingly, a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted prior to February 23, 2011, and compensable ratings for upper extremity neuropathy or bowel or bladder impairment are not warranted.  

To obtain a 30 percent rating from February 23, 2011, for cervical spine disability under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show that the Veteran has forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Neither is shown or nearly approximated.  Instead, on VA examination on February 23, 2011, cervical spine flexion was to 30 degrees, extension was to 45 degrees, left and right lateral flexion was to 20 degrees, left and right lateral rotation was to 50 degrees, and there was objective evidence of pain on active range of motion and on repetitive motion, but there were no additional limitations after 3 repetitions of range of motion.  Accordingly, the Board concludes that even considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, no more than a 20 percent rating is warranted under the General Rating Formula from February 23, 2011.  Functional impairment warranting more than a 20 percent rating is not shown. 

To obtain a 40 percent rating from February 23, 2011 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks in the past 12 months.  Separate ratings could be assigned for related neurologic abnormality.  On VA examination on February 23, 2011, incapacitating episodes were not listed as a symptom, the Veteran denied neurological symptoms including weakness, paralysis, and numbness, and his neurological examination was normal.  Accordingly, from February 23, 2011, the Board finds no basis to assign a higher rating under this formula or compensable ratings for upper extremity or bowel or bladder impairment.  

In light of the above, a schedular rating in excess of 10 percent for the service-connected cervical spine disability prior to February 23, 2011 or in excess of 20 percent from that date is not warranted.

Left foot plantar fasciitis disability 

(NOTE:  Service connection is also in effect for left hallux valgus, rated separately.)  

The Veteran's plantar fasciitis is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that Code, a 10 percent rating is assigned for moderate foot injuries; a 20 percent rating is assigned for moderately severe foot injuries; and a 30 percent rating is assigned for severe foot injuries.  

On VA examination in December 2008, the Veteran reported aching and cramping foot pain which occurred 3 times a day and lasted for 1 hour each time, and which was relieved by rest.  While the pain was there, he could function without medication.  He reported being unable to stand for long periods and being unable to run.  He denied weakness and fatigue while standing or walking.  On examination, his posture and gait were normal.  Palpation of the plantar surface of his left foot revealed slight tenderness.  Examination of the left foot did not reveal painful motion, weakness, or muscular atrophy.  Alignment of the Achilles tendon was normal.  The Veteran did not have any limitation with standing and walking, and he did not require any type of support with his shoes.  His coordination and motor function were normal.  

On VA examination in December 2010, the Veteran complained of pain, swelling, and stiffness at the bottom of his left foot.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing, but there was tenderness on the bottom of the left foot.  There was no foot muscle atrophy.  X-rays showed minimal degenerative changes.  The examiner indicated that the disability had a mild effect on chores and shopping and a severe effect on exercise, and that it prevented sports and recreation.  

On VA examination in February 2011, the only gait abnormality was a right-sided limp, and left foot tenderness under the metatarsal heads and along the plantar fascia were found.  

Based on the evidence, the Board concludes that the Veteran's left foot plantar fasciitis with degenerative joint disease does not nearly approximate a moderately severe foot injury.  Instead, no more than a moderate foot injury is nearly approximated.  The Veteran's posture and gait were normal on VA examination in December 2008, and he had only slight tenderness of the bottom of his foot on examination.  He did not have any limitation with standing and walking, and his coordination and motor function were normal.  On examination in December 2010, there was tenderness present, but no evidence of painful motion, swelling, instability, weakness, or abnormal weightbearing, and no atrophy.  On examination in February 2011, only tenderness under the metatarsal heads and along the plantar fascia was found.  Given all of these facts, and in consideration of 38 C.F.R. §§ 4.40, 4.45, the Board concludes that no more than a 10 percent rating is warranted.  

The Veteran's complaints of pain and functional impairment have been considered when evaluating the cervical spine and left foot disabilities.  The Veteran is competent to report the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's cervical spine and left foot disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Hearing loss

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, the rating specialist will determine the Roman number designation for hearing impairment from either Table VI or Via, whichever results in a higher numeral, or a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86(a), (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

Hearing loss disability is rated based on audiometry as specified by regulation.  If any private or VA audiometry test, including for hearing aid evaluations, is not in accordance with the regulatory specifications, it may not serve as the basis for assigning a rating.  Those evaluations are not necessarily conducted in the same manner as an official VA Compensation and Pension examination, unless marked as sufficient for rating purposes.  See 38 C.F.R. § 4.85(a) (an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test).

It appears that audiometry might have been conducted during a December 2008 VA contract examination.  However, the report was signed by a physician, has no indication that audiometry was conducted by a state-licensed audiologist, and does not contain the results of a Maryland CNC controlled speech discrimination test.  Accordingly, it may not be used for rating purposes.  38 C.F.R. § 4.85(a).  
 
The certified results of clinical testing conducted by an audiologist during a VA examination in December 2008 are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
50
70
LEFT
25
30
20
20
35

The average of the puretones between 1000 and 4000 Hertz was 44 decibels for the right ear and 26 for the left.  Speech recognition scores, using the Maryland CNC test, were 94 percent in the right ear and 100 percent in the left ear.  The examiner noted that the hearing loss had effects on the Veteran's daily activity in that he will have difficulty understanding speech at a distance or in noise.  

Under Table VI in 38 C.F.R. § 4.85, the Veteran receives a numeric designation of I for each ear.  The point where I and I intersect on the Table VII reveals the disability level for the Veteran's hearing loss, which is 0 (zero) percent. 

An April 2010 private audiometry report is of record, but the puretone threshold results were not reported for the 4 frequencies required, and the required controlled speech discrimination (Maryland CNC) test was not reported.  Accordingly, that report cannot be used for rating purposes.  38 C.F.R. § 4.85(a).

The Veteran was afforded a VA audiometric examination by a licensed audiologist in December 2010, during which clinical testing yielded results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
50
65
LEFT
15
15
10
15
45

The average of the puretones between 1000 and 4000 Hertz was 40 for the right ear and 21.5 for the left.  Speech recognition scores, using the Maryland CNC test, were 94 percent in the right ear and 96 percent in the left ear.  The examiner noted that the Veteran's hearing loss would have significant effects on his occupation.  The Veteran's last job was noted to be as an Instructor with the Army and he stated that he couldn't hear people and had to ask them to repeat things several times.  As for effects on daily activities, the examiner noted the Veteran's report that he has to keep the TV loud and others tell him he "hollers" when he talks.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran receives numeric designations of I again for each ear, resulting again in a 0 (zero) percent disability rating under Table VII.  An exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86(a) or (b) is not present, and so consideration under Table VI or VIa is not warranted.  

In short, considering all applicable audiometric data in the claims folder during the appellate time frame, the Veteran's hearing loss is no worse than a numeric designation of I for each ear, which corresponds to a non-compensable disability rating under Table VII.  

As noted, rating hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  The evidence here does not show that the Veteran's hearing loss reached a compensable level of severity at any point during the period under appeal.  

The Board has also considered the Veteran's lay statements that his hearing loss is worse than currently evaluated and he is competent to report his symptoms.  Layno, 6 Vet. App. at 469.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Extra Schedular Considerations

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected cervical spine, left foot and hearing loss disabilities.  The symptoms of the Veteran's cervical spine and foot disabilities, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  The rating criteria for hearing loss contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about his hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  The VA examiners specifically identified the effect of hearing loss on his occupation and daily activities.  The Board has considered the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447(2007).  As the schedular criteria are adequate, referral for consideration of 38 C.F.R. § 3.321(b)(1)  is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, TDIU has been granted effective from December 10, 2010, and in January 2013, the RO found that an effective date prior to then was not warranted.  The Veteran has not disagreed with that determination.  Furthermore, in February 2011, a VA examiner indicated that the Veteran's plantar fasciitis, lower extremity arthritis, and spine disabilities only precluded standing or walking for more than a few minutes at a time, and a VA audiologist indicated in February 2011 that the Veteran's hearing loss would not render him unable to secure or follow a substantially gainful occupation consistent with his education and work experience.  The Veteran indicated in December 2008 that he had been in supply and had worked as a truck driver.  In light of all of the above, the Board concludes that further action on the matter of TDIU is not warranted at this time.  

ORDER

Entitlement to a disability rating in excess of 10 percent for cervical spine arthritis and degenerative disc disease prior to February 23, 2011 or in excess of 20 percent for it from that date is not warranted.

Entitlement to a disability rating in excess of 10 percent for left foot plantar fasciitis with degenerative joint disease is not warranted.

Entitlement to a compensable rating for bilateral hearing loss disability is not warranted.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


